Title: To George Washington from William Livingston, 23 May 1778
From: Livingston, William
To: Washington, George


                    
                        Dear Sir
                        Princeton [N.J.] 23d May 1778
                    
                    I just recieved your Excellency’s favour of the 21st acknowledging the receipt of my Letters of the 17th & acquainting me that the man who brought those Letters is not the Person for whom your Excellency supposes I took him; but I should be glad you would be pleased to inform me in your next whether the name of the man who brought those Letters to your Excellency was Bankson—because if it was I am doubtless mistaken in the Person, having taken one of that name for another of the same name, but if it was a man of a different name, I may still be right in the man by whom I sent them they being certainly delivered (as I am told by the man’s brother) to one of that name & he must in such Case have afterwards delivered them to another, as I was suspicious he would do least they might contain something concerning himself, I having just before sent into an adjoining room in a tavern where he was (not then knowing his name but hearing that he was an Officer) to acquaint him that he was breaking the rules of Congress by his profane swearing, an accomplishment in which he seemed to excel the whole navy of Britain, As there are three Brothers of that name in the neighbourhood of that Village I still suspect one of them to be the person meant by your Excellency—I should also be glad to be informed of the christian name of the man intended—With the highest respect I have the honour to be your Excellency’s Most Obedt Servt
                    
                        Wil: Livingston
                    
                 